Citation Nr: 1135330	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-03 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or being housebound. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1979. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal. Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In an April 2007 personal statement, the Veteran's wife states that the Veteran is entitled to SMC based on her regular aid and attendance of the Veteran's care due to his three heart attacks, chronic migraine headaches, sleep apnea, and depression. In a May 2007 report of contact, the Veteran specified that he is claiming SMC based on his need for regular aid and attendance due to his service-connected disabilities, to include migraine headaches and depression, and his nonservice-connected disabilities, to include heart attacks, stroke, diabetes, and high blood pressure. 

In May 2007 and January 2009, the Veteran underwent VA examinations in connection with his claim for SMC. The May 2007 VA examiner noted the Veteran has significant nonservice-connected disabilities, to include vertigo, but is currently independent with respect to activities of daily living.  The examiner noted, however, that the claims file was not available for review and that it was difficult to evaluate the Veteran since he did not have the claim file to review.  The January 2009 VA examiner did review the claims file and concurred with the previous opinion, noting the Veteran's report of needing assistance when he has vertigo, and concluded that the Veteran is not bedridden, can perform self-care, and is able to feed, bathe, and shave himself. Both examiners opined that the Veteran is not eligible for aid and attendance due to his service-connected migraine headaches.

In this case, either the May 2007 and January 2009 VA examiners discussed whether the Veteran's service-connected depression renders the Veteran in need of aid and attendance. It is noted that in June 2011 the Veteran's representative argued that the most recent examination is inadequate because it did not address depression.  Because VA undertook to provide examinations and medical opinions for the claim on appeal, the Board must ensure that such examination reports and opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  Therefore, an additional VA examination for the claim on appeal is necessary to determine the current severity of the Veteran's service-connected disabilities, to include migraine headaches and depression, and whether they render the Veteran's need for aid and attendance or he is housebound as a result.  

In addition, it appears that the Veteran was granted entitlement to a total disability rating based on individual unemployability (TDIU) due to his service-connected disabilities in a November 2000 rating decision, effective August 31, 1999. However, in the most recent September 2007 rating decision, that benefit is not listed, thus the RO should clarify whether the Veteran is in receipt of a TDIU rating.      

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  

1. Clarify whether the Veteran is in receipt of a TDIU rating, and specify the service-connected disability or disabilities upon which the rating was based.  

2. Obtain and associate with the claims file all outstanding VA outpatient treatment records pertaining to the Veteran's service-connected disabilities from August 2007, the date of the most recent VA outpatient treatment record, to the present. If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative should be informed in writing.

3. Schedule the Veteran for the appropriate VA examination(s) to determine the current severity of his service-connected disabilities and to determine whether he requires aid and attendance or is housebound as a result of his service-connected disabilities, to include migraine headaches and depression. The claims file must be made available to the examiner(s) for review, and the examination report should reflect that such review has been accomplished. Any and all indicated evaluation studies, deemed necessary by the examiner(s) should be accomplished and all pertinent symptomatology and findings must be reported in detail.    

The examiner must opine, with supportive rationale, as to the following:  

	A) Whether the Veteran is substantially confined to the premises of his home; or

	B) Whether the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or

	C) Whether the Veteran is in a nursing home because of his mental or physical incapacity; or

	D) Whether the Veteran's service-connected disabilities, to include migraine headaches and depression, prevent him from protecting himself from the hazards incident to his environment, keeping himself clean and presentable, dressing or undressing himself, feeding himself, attending to the wants of nature, or otherwise require regular aid and attendance by another person.

4. Thereafter, the issue of entitlement to SMC based on the need for aid and attendance or being housebound should be readjudicated. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


